Citation Nr: 0608833	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim as to whether the appellant's 
character of discharge is a bar to Department of Veterans 
Affairs (VA) benefits, except for VA health care benefits 
under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to October 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Roanoke, Virginia, 
VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks to reopen a previously denied claim 
whether the character of discharge is a bar to VA benefits, 
except for VA health care benefits under Chapter 17, Title 
38, United States Code.  By Adminstrative Decision dated in 
July 1984, the RO determined that the discharge for the 
period of service from June 1968 to October 1969 is 
considered to have been under dishonorable conditions for VA 
purposes and is a bar to VA benefits, except for health care 
under Chapter 17.  By decision dated in March 1988, the Board 
denied the appeal of the issue of whether the character of 
the appellant's discharge is a bar to VA benefits.  

The new and material evidence requirement set forth in 38 
U.S.C.A. § 5108 (West 2002) applies to the reopening of 
claims that were disallowed for any reason, including those 
claims for establishing status as a claimant.  See D'Amico v. 
West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 2000).  As such, 
claims for basic eligibility that have previously been 
finally denied must first meet the new and material evidence 
requirement before that claim can be reopened.  The issue of 
new and material evidence must be addressed regardless of 
whether the RO based its determination on that issue.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).

In February 2002, the appellant submitted a claim of service 
connection for diabetes mellitus.  In February 2003, the RO 
sent him a letter advising him to send any treatment records 
pertinent to the claimed condition.  Although it was 
indicated that information on what the evidence must show was 
enclosed with the letter, no such attachment is included with 
the copy of the letter in the claims file.  In March 2003, 
the appellant sent in additional medical evidence.  In April 
2003, the RO denied the appeal on the basis that the 
appellant's discharge is a bar to VA benefits.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the February 2003 letter to the 
appellant provided notice of what type of information and 
evidence was needed to substantiate a claim for service 
connection.  He was not provided, however, with adequate 
notice as to the information or evidence needed to 
substantiate claim involving whether the character of 
discharge is a bar to benefits under 38 C.F.R. § 3.12 (2005).  
The February 2004 statement of the case contains a generic 
recitation of the law without providing adequate notice in 
the context of the particular claim presented.  As such, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and that provides adequate 
notice as to the information or evidence 
needed to substantiate claim involving 
whether the character of discharge is a 
bar to benefits, which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
appellant provide any evidence in his 
possession that pertains to the claim.  
The letter should include to the extent 
applicable in this case, the information 
or evidence need to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should furnish to 
the appellant and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

